Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 1 of 25




                 EXHIBIT 3
        Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 2 of 25



                                                                   Page 1

1                       UNITED STATES DISTRICT COURT
2           NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
3       = = = = = = = = = = = = = = = = = = = = = = = = = = =
4       JEFF YOUNG, individually and
        on behalf of all others
5       similarly situated,
6                     Plaintiff,
7       -vs-                                    Case No. 4:17-cv-06252-YGR
8       CREE INC.,
9                     Defendant.
10      = = = = = = = = = = = = = = = = = = = = = = = = = = =
11
12
13                               Deposition of:
14                                   AMY SOENS
15
16                              Racine, Wisconsin
17                               April 19, 2019
18                                    9:29 a.m.
19
20
21
22
23
24
25                        Reporter:      Jessica Bolanos

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 3 of 25



                                                                  Page 50

1       A    I -- I can't answer that.
2       Q    Okay.    As part of those materials that you said
3            that you helped draft that are kept in the
4            knowledge management system, would they have
5            information concerning exclusions or incidental
6            damages and things like that?
7       A    Not that I can recall.
8       Q    Well, if I was an employee at Cree working in the
9            E-conolight division, and I got a warranty claim
10           and I was working there, would I go to the
11           knowledge management system to understand how to
12           address something in the warranty if I needed to?
13      A    Like I said, you're -- I think you're mixing
14           application with warranty.              Most of the stuff that
15           was captured in the knowledge management system
16           had to do with application-type questions, "Could
17           this be used outdoors?           Can this be in an enclosed
18           environment?"
19      Q    Okay.    That's helpful.         Thank you.     But if it's
20           just language in the warranty, understanding what
21           my offer may be or how to submit a warranty, that
22           would be -- those would be materials that -- that
23           you would also have training materials on in the
24           division, right?
25      A    Okay.    So I'm going to ask you to clarify that

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 4 of 25



                                                                  Page 51

1            question.     When you ask that, do you mean what was
2            the process when a customer would request a
3            warranty?
4       Q    Yeah.     Yeah.   Thanks.       Sure.      Let's start with the
5            request.
6       A    Okay.     So like I said before, it would come in via
7            e-mail and/or phone call.             We would gather
8            inputs -- you know, what type of bulb, what color
9            temperature -- we would enter the data, and we
10           would send them a replacement.
11      Q    What would the material be or the documentation or
12           the handbook or manual that a customer service
13           employee would use in order to be able to
14           understand how to deal with that?
15      A    They would refer to the knowledge management
16           system.
17      Q    Okay.     But if they're not just dealing with an
18           application issue, where else would they get those
19           materials to be able to deal with a general
20           warranty question from a customer?
21      A    They would refer to the knowledge management
22           system.
23      Q    Okay.     What are the names of some of those
24           publications that are in there dealing with
25           application or just general questions about the

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 5 of 25



                                                                      Page 52

1            warranty, if you know?
2       A    As far as the title of the documents?
3       Q    Yeah.     Correct.
4       A    It could be A-lamp -- A19 lamp.
5       Q    And that would -- that would be in that -- that
6            publication?
7       A    The document -- now this isn't all-inclusive --
8            would contain the process of how to process the
9            request, what account to put it under, and then
10           any type of supplemental information for that
11           bulb.
12      Q    And so are you suggesting that each line or lines
13           we talked about may have a different process about
14           how to handle a warranty claim?
15      A    No.     The process was the same.
16      Q    So --
17      A    It --
18      Q    Go ahead.
19      A    No, the process was the same.                   It didn't matter
20           what bulb it was, but there could be additional
21           technical information that would be different.
22      Q    Yeah, but not talking application or technical
23           side.     The -- the materials, documentation that
24           would be housed in the knowledge management system
25           for warranty claims and how they were handled or

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                     212-490-3430
        Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 6 of 25



                                                                        Page 53

1            processed would be universal; you could use them
2            for any type of bulb on the commercial side,
3            correct?
4       A    Clarify.       "Consumer side"?
5       Q    Yeah.     Sorry.
6       A    Yes.
7       Q    What about the residential side?
8       A    Well, consumer in the residential side.
9       Q    I'm sorry.       I meant commercial.              Sorry.   Yeah,
10           what about the commercial side?
11      A    The commercial side was handled differently
12           because we didn't sell to end users.
13                                MR. DEVORE:         Brendan, we've been
14                   going for about an hour.                Would this be a
15                   convenient time for a 5- or 10-minute break?
16                                MR. THOMPSON:          I'll -- yeah, you
17                   know what?     I just have five more questions
18                   really quickly, and I appreciate that.                 If
19                   it's okay with you, can we just muscle
20                   through five and take a break?
21                                MR. DEVORE:         Is that okay with you,
22                   Amy?
23                                THE WITNESS:          That's fine.
24                                MR. DEVORE:         Okay.
25                                MR. THOMPSON:          Is that okay?

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                      212-490-3430
        Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 7 of 25



                                                                  Page 54

1                                THE WITNESS:          That's fine.
2                                MR. THOMPSON:          Actually, you know
3                    what?   Yeah, let's take a break.           Let's just
4                    do that.    That's fine.          I mean, looking at
5                    these, some of these may be a little more
6                    involved.     Let's take a break, and let's take
7                    -- whatever, however long you guys want.
8                                MR. DEVORE:         Let's take 10 minutes,
9                    if that works for you.
10                               MR. THOMPSON:          Sounds good.   See
11                   you in ten.
12                               (Recess taken.)
13      Q    Okay.     Ms. Soens, we've just taken our first
14           break, and when we left off, we were talking about
15           the knowledge management system and material --
16           materials that are housed there to assist Cree
17           employees help customers or to help process
18           customers' warranty claims, correct?
19      A    Correct.
20      Q    All right.      And to the best of your knowledge,
21           materials that would be housed in the knowledge
22           management system that would assist employees with
23           warranty claims would be made available to any
24           employee, right, who would help with a warranty
25           claim; is that right?

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                    212-490-3430
        Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 8 of 25



                                                                    Page 55

1       A    Correct.
2                               MR. DEVORE:          I object to form.
3       Q    And if I made a warranty claim as a customer for a
4            soft white 60-watt bulb, LED bulb, you would use
5            some of those documentations -- excuse me, that
6            documentation for handling or processing my
7            warranty claim, right?
8                               MR. DEVORE:          Object to form.
9       Q    Do you understand my question?                 I'm just curious
10           if the documentation we were talking about would
11           be something that the employee would rely on in
12           order to process my warranty claim if I had a
13           60-watt soft white bulb claim that I was making,
14           true?
15                              MR. DEVORE:          Same objection.
16      Q    You can answer.       Ms. Soens, you can answer.
17      A    Okay.
18      Q    Do you understand what I'm asking?
19      A    Yeah.    What I would say is -- is we didn't just
20           rely on the knowledge management system.                 There
21           was --
22      Q    Yeah.
23      A    -- face-to-face training as well.                 So if it were a
24           standard warranty, most people wouldn't have to go
25           to that document.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                    212-490-3430
        Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 9 of 25



                                                                     Page 56

1       Q    Okay.     And I appreciate that.               Thank you for
2            helping me through this.
3                    I guess what I'm asking is:               Is there a
4            manual or a -- a document within that system that
5            employees in the warranty department can use to
6            handle warranty claims if they have a question
7            about the claim; is that true?
8       A    There is a knowledge management system that
9            captures the process for processing a warranty
10           claim and/or other technical information.
11      Q    Okay.     But as to the technical information, there
12           would be a -- a manual with the process as to how
13           to generally handle warranty claims; is that
14           right?
15      A    Correct.
16      Q    Okay.     And that would be the same process you
17           could use for -- to go back to my hypothetical, if
18           I had a soft white 60-watt warranty claim or if I
19           had a three-way warranty claim, you use that same
20           manual, true?
21      A    We use the same process.
22      Q    Okay.     And when you say "the process," that could
23           mean that it would be the same manual that's
24           housed within the management system, right?
25      A    Well, you have different categories within the

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                     212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 10 of 25



                                                                 Page 57

1            knowledge management system.              So they're not --
2            it's not all encompassing in one -- like, one
3            master document, but the --
4       Q    Yeah.
5       A    -- process for how to handle a warranty claim was
6            consistent through each of those different types
7            of variations of bulbs.
8       Q    Okay.   Now, do you know -- you may not have this
9            information, but do you know what the states are
10           that do not permit warranty exclusions?
11      A    I do not.
12      Q    All right.     Do you know whether Cree has ever
13           denied a warranty claim for consequential damages
14           to a resident of a state where warranty exclusion
15           or limitations are not allowed?
16      A    I do not.
17      Q    Does Cree ever offer goodwill payments to
18           customers?
19      A    They have offered exceptions.
20      Q    When would that be?        When would that come up?
21      A    An example of that could be maybe they didn't have
22           a compatible dimmer, so we offered them basically
23           a credit to purchase a new dimmer.
24      Q    Okay.   And would a dimmer be in the form of cash
25           or a voucher, or what would that be?

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 11 of 25



                                                                 Page 65

1            customers at any given point in a year, I should
2            say?
3       A    I don't know.
4       Q    Okay.   Has that information ever been made
5            available to you during your time at Cree as to
6            how many warranty claims Cree has received for a
7            given state for a given year on the residential
8            side for LED bulbs?
9                               MR. DEVORE:         Object to form.
10      A    I wouldn't know.       I -- I don't have the answer to
11           that question.
12      Q    Well, we are -- have you ever seen that number and
13           you just can't recall it, or is this something
14           you've never been privy to?
15      A    It's not something I've been privy to.
16      Q    Do you know if there's, for instance, a periodical
17           -- or excuse me -- a periodic report or an update
18           or some sort of a notice that goes out to folks
19           working in the warranty department or customer
20           service explaining the number of warranty claims
21           that have been received?
22      A    Not to my knowledge.
23      Q    Do you know what year Cree started, if they did,
24           keeping track of warranty claims for each year?
25      A    Well, it was captured through the old legacy

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                    212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 12 of 25



                                                                   Page 66

1            program, which would have been when we started
2            selling the bulbs in 2013.
3       Q    Okay.    And at present, they're still recording
4            warranty claims in what is now the Oracle program,
5            right?
6       A    Correct.
7       Q    Okay.    So let's turn, please -- I want to
8            introduce Exhibit 3.         Jessica will give you a copy
9            of that.     And so please take a look at that and
10           let me know when you're ready.                I have some
11           questions about this document.
12      A    Okay.    I'm looking at it.
13      Q    Okay.    Are you ready?
14      A    Yep.
15      Q    Okay.    Have you ever seen this document before?
16      A    I have not.
17      Q    All right.
18      A    Well, I shouldn't say that.              I saw it yesterday.
19           Sorry.
20      Q    Okay.    Okay.   So let's -- for the purpose of this
21           record, this has been Bates stamped and provided
22           to counsel for plaintiff by the defendant, and
23           it's Cree_0058448.        That's the Bates range that we
24           received when we got this document, and I can
25           represent to you that it's a document we received

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                       212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 13 of 25



                                                                  Page 67

1            from the company pursuant to a discovery request.
2            So I --
3                               MR. DEVORE:         I'll just clarify for
4                    the record that the copy that Counsel has
5                    provided is not Bates stamped.            It appears to
6                    be a printout of an Excel file.            It's over
7                    300 pages, and we have not had an opportunity
8                    or the ability to confirm that it is the same
9                    document that we produced in discovery.
10                              MR. THOMPSON:          Okay.   Thank you,
11                   Counsel.
12      Q    So, Ms. Soens, I think you just said that you have
13           not seen this document; is that true?
14      A    Well, I saw it for the first time yesterday.
15      Q    So you're somewhat familiar and you can answer
16           questions about it, right?
17      A    Maybe.
18      Q    Okay.     Can you describe what it is to me, please.
19      A    It appears to be requests that have been processed
20           and submitted by customers which includes the RMA
21           number and resolution, the date and time --
22      Q    Okay.
23      A    -- opened.     I mean, I'm just reading the columns.
24      Q    Okay.     And what does "RMA" stand for?
25      A    Return material authorization.

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 14 of 25



                                                                 Page 68

1       Q    And that number, that six digit number that would
2            be under the RMA field, if you will, on this
3            page 1, the return material authorization, what
4            does that number reflect?
5       A    That number reflects the request and typically the
6            replacement order.
7       Q    So -- so a customer would be issued an RMA number
8            immediately when they would make a claim; is that
9            true?
10      A    Correct.
11      Q    Okay.    And when you say "the authorization," does
12           that mean that the company will then say, "Okay.
13           We authorize to honor this part of the claim," or
14           something of that nature underneath this number --
15      A    No, it's just --
16      Q    -- or using this number?
17      A    It's just a number assigned to the request.
18      Q    Just to be able to keep track of it internally,
19           right?
20      A    Correct.
21      Q    So customers would be issued this 6-digit number
22           when they make a warranty claim, right?
23      A    Correct.
24      Q    Okay.    And is this -- have you ever heard of the
25           sales force program, by the way?

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 15 of 25



                                                                 Page 69

1       A    I have.
2       Q    Is that -- what is that?            Can you describe it for
3            me.
4       A    It's a CRM tool.
5       Q    Is that the same thing?
6       A    Same thing as --
7       Q    Well, are they compatible -- I mean, what's the
8            distinction between the sales force program and
9            the CRM?
10      A    Well, sales force is a CRM tool.              It's a customer
11           management relationship program.
12      Q    Okay.     I'm sorry.    You said "tool."         I got ya.
13           Okay.     Well, can we -- could you refer to this as
14           warranty database, this document?
15      A    Honestly, I don't think I can answer that because
16           I don't know where this was pulled from.
17      Q    And that was going to be my next question, where
18           all this stuff was pulled from, but since you
19           don't know -- you've never seen this compilation
20           of things, I take it?
21      A    Right.     I've never seen it in this format.
22      Q    But you've seen pieces of it here and there, I
23           assume?
24      A    Correct.
25      Q    Do you know who created this document for the

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 16 of 25



                                                                 Page 70

1            purposes of this litigation?
2       A    I do not.
3       Q    And who would -- who was in charge of this CRM
4            tool at Cree?
5       A    That would be IT.
6       Q    Okay.     And who was in charge of the sales force
7            program at Cree?
8       A    Well, sales force is the CRM tool.
9       Q    Right, but who would be in charge of maintaining
10           that?
11      A    It would be IT.      I mean, there's inputs put in
12           from customer service --
13      Q    Yeah.
14      A    -- but the structure and how it's designed and
15           architecture and development, that's managed by
16           IT.
17      Q    Okay.     And so I understand that -- that you're
18           looking at this relatively with a new eye, and I
19           understand you also know some of these fields, but
20           that said, let's just try to work through some of
21           these things you may know, and if you don't know,
22           that's okay.     So at the top, there's different
23           fields.     Do you see that in bold at the top?
24      A    I do.
25      Q    And so the first one is case owner.            That would be

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 17 of 25



                                                                 Page 71

1            an employee -- the Cree employee handling this
2            warranty claim?
3       A    Yes.
4       Q    Do you know if these are warranty claims looking
5            at this or customer service complaints or both, or
6            is there some distinction you can tell me about?
7       A    Well, I mean, I feel like you would have that
8            information by looking at the Subject column.
9       Q    That would -- that would let you know whether this
10           is just a customer service complaint or issue
11           versus a formal warranty claim?
12      A    Right, because some of them could be just asking a
13           question --
14      Q    Yeah.
15      A    -- like, "Can this be used in this type
16           application?"      So not everything that's sent in to
17           us is necessarily a warranty claim.
18      Q    Okay.   So this may just be a list.             I know you are
19           looking at it kind of generally.              It may be just a
20           list of all the contacts to the Cree call-in
21           center or e-mail, or they were e-mailed by
22           customers that have been reported, right?
23      A    It could be.     I don't know.
24      Q    Okay.   So under Case Owner, if you go two down,
25           you see Amy Soens.        That's you, right?

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 18 of 25



                                                                 Page 72

1       A    That is me.
2       Q    So you're not handling any of these anymore.                  This
3            is from 2015.      So that's probably in the past when
4            you were working on maybe actually interfacing
5            with customers, right?
6       A    Correct.
7       Q    Okay.   And then you go three down, it says
8            "Debbie Annear," and "inactive."              What does
9            "inactive" mean, if you know?
10      A    That means they no longer work for Cree.
11      Q    Okay.   So is it -- so all these other folks who
12           don't have "inactive" after the name are still at
13           Cree, right?
14      A    Correct.
15      Q    Now, would these people who don't have an inactive
16           parenthetical after their name be in the -- in
17           that department you told me about -- sorry.                 I'm
18           trying to find the name of it something like --
19      A    E-conolight.
20      Q    Yeah.   Thank you -- department?
21      A    No.
22      Q    Okay.   Where would these employees be stationed?
23           Under what umbrella?
24                              MR. DEVORE:         Object to form.
25      A    It depends on the employee.

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                     212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 19 of 25



                                                                 Page 93

1       A    They could have opened a case, processed it, and
2            closed it within that business hour.             So it should
3            show as zero.
4       Q    Okay.     Would it be helpful -- forget that
5            question.
6                    But in general terms looking at this -- and I
7            know that you've already told me that, you know,
8            this is a compilation you're not too familiar
9            with.     Is there a way to have this list generated
10           to have the price that a customer paid for the
11           product added to it?
12      A    Not my knowledge.
13      Q    Well, is that important, the price, or is that
14           just irrelevant to the whole warranty experience?
15      A    For us, it was irrelevant because our focus was
16           satisfying the customer with a replacement
17           product.
18      Q    Okay.     But how, for instance, would the company or
19           you all, like, compute or tally up how much money,
20           for instance, all of the bulbs may have cost the
21           company to pay on warranty claims for?
22                              MR. DEVORE:         Object to form.
23      A    I wouldn't have access to that information.
24      Q    But I mean, how -- is there -- put it this way:
25           Looking at this list or another -- or other

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                    212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 20 of 25



                                                                    Page 94

1            information that you know of would be part of this
2            list -- it may not be here -- is there a way to
3            compile or tally how much money a certain bulb
4            would cost?
5                               MR. DEVORE:         Object to form.
6       A    Yeah, I wouldn't have access.                 I -- I don't know
7            the answer to that question.
8       Q    Okay.   All right.      Okay.       So -- so in the same
9            vein, have you ever seen this list or something
10           that looks like this that had an added field
11           called a manufacturing date?
12      A    I don't recall that field as being part of our
13           process.
14      Q    But is there -- would there be a way to find a
15           manufacturing date for any of these entries?
16      A    The manufacturing date was typically housed on the
17           bulb itself.
18      Q    Okay.   But if you don't have the bulb submitted
19           back to you, in particular, pursuant to the new
20           process where you don't ask for bulbs to be
21           returned, how would you know the manufacturing
22           date?
23      A    Again, that was irrelevant to our process.                 Our
24           process was to submit them a replacement product.
25      Q    Well, just thinking out loud, how -- I mean, and

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                     212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 21 of 25



                                                                 Page 95

1            you may -- well, forget that question.
2                    I mean, in general terms, Ms. Soens, how
3            would the company be able to monitor issues or
4            problems with its products if it doesn't record
5            the manufacturing date of when it was made?
6                               MR. DEVORE:         Object to form.
7       A    I wouldn't -- I wouldn't have the answer to that
8            question.
9       Q    Well, would you agree that it'd be helpful to have
10           the manufacturing date listed or known with every
11           warranty submission in order to be able to
12           properly say or understand that there may be
13           trends with different warranties or warranties
14           that are being paid from different manufacturing
15           time periods?
16                              MR. DEVORE:         Object to the form.
17      A    I don't think I can answer that question.
18      Q    Okay.
19      A    That would be my opinion.
20      Q    So I notice there's no SKU listed here either or
21           anything equivalent to that either.             Is that your
22           impression of looking at this?
23      A    Well, like I said, because this appears to be a
24           report that's pulled from multiple areas --
25      Q    Yeah.

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                    212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 22 of 25



                                                                 Page 98

1            you called it, the -- a more specific
2            understanding of the defect that's been reported?
3                               MR. DEVORE:         Object to form.
4       A    Yeah, I wouldn't -- I don't know without looking
5            at an RMA.     I mean, that can vary.
6       Q    But -- but in your experience of opening an RMA
7            and unpacking it, looking at it, viewing it,
8            observing it, would you be able to find
9            information as to what the reported specific
10           defect may or may not be?
11                              MR. DEVORE:         Object to form.
12      A    Again, it would -- it would be dependent on the
13           notes that were part of the RMA itself.
14      Q    And any other materials that were submitted,
15           right, by the customer that may be in that file,
16           if you will?
17      A    Possibly.
18      Q    And those -- those RMAs are housed where, in which
19           database?
20      A    Today or -- or previously?
21      Q    Yeah, both.
22      A    They were housed in a legacy system, and today
23           they are housed in Oracle.
24      Q    Okay.   So if I was a Cree employee, and I wanted
25           to pull up, you know, 610947 because I wanted to

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                    212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 23 of 25



                                                                 Page 99

1            look at the RMA because I was curious about it, I
2            could just type that in somewhere and pull it up,
3            and it would have the record of the exchange
4            between homeowner and Cree whatever they were
5            talking about, right?
6                               MR. DEVORE:         Object to form.
7       A    Yeah, you would be able to see the RMA.              So you
8            would be able to see the product that the request
9            was about and then the replacement order.
10      Q    Okay.   In the RMA, Ms. Soens, would there also be
11           a recording, or was it part and parcel of the
12           experience to understand when the product was
13           purchased, the purchase date?
14      A    Again, that was irrelevant to us.
15      Q    Okay.   Because -- so what you're saying, in
16           essence, is that Cree -- it was irrelevant to
17           understand when a product was purchased -- let's
18           use the purchase date -- and when the claim came
19           in, right?
20                              MR. DEVORE:         Object to form.
21      A    Yeah, as stated before, our best practice was to
22           satisfy the customer.
23      Q    I know, but just for the -- for the record and for
24           me to understand the specifics of this
25           interaction, Cree doesn't or didn't require an

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                    212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 24 of 25



                                                                  Page 100

1            understanding as to when a product was purchased
2            when a warranty claim was made, right?
3                               MR. DEVORE:         Object to form.
4       A    Our process did not include gathering the purchase
5            date.
6       Q    Okay.     Do you have any information as to the
7            general time period as to how long it took for a
8            claim -- forget that question.                Forget it.
9                    I think I asked you something similar to this
10           question before, but do you know how much money
11           Cree has spent to pay warranty claims in any given
12           year?
13      A    I do not.
14      Q    Do you know what department of Cree would have
15           that information?
16      A    Perhaps someone in Scott Schwab's organization.
17      Q    I'm sorry, Ms. Soens, I didn't hear fully what you
18           said.
19      A    I said, "Perhaps somebody in Scott Schwab's
20           organization."
21      Q    Okay.     Very good.    Do you agree that customers of
22           the bulbs rely on the warranty durations that they
23           observed before purchasing the bulbs?
24                              MR. DEVORE:         Object to form.
25      A    Again, that would be a speculation.                I can't speak

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                      212-490-3430
       Case 4:17-cv-06252-YGR Document 91-4 Filed 05/03/19 Page 25 of 25



                                                                Page 139

1       STATE OF WISCONSIN)
                              )SS
2       COUNTY OF DANE        )
3          I, JESSICA BOLANOS, a Notary Public in and for the
4       State of Wisconsin, do hereby certify that the
5       foregoing deposition was taken before me at the
6       offices of Delta Hotels by Marriott, 7111 Washington
7       Avenue, City of Racine, County of Racine, and State
8       of Wisconsin, on the 19th day of April 2019; that it
9       was taken at the request of the Plaintiff upon verbal
10      interrogatories; that it was taken in shorthand by
11      me, a competent court reporter and disinterested
12      person, approved by all parties in interest and
13      thereafter converted to typewriting using
14      computer-aided transcription; that said deposition is
15      a true record of the deponent's testimony; that the
16      appearances were as shown on Page 3 of the
17      deposition; that the deposition was taken pursuant to
18      notice; that said AMY SOENS before examination was
19      sworn by me to testify to the truth, the whole truth,
20      and nothing but the truth relative to said cause.
21      Dated April 25, 2019.
22
23
                       <%6384,Signature%>
24                  Notary Public, State of Wisconsin
25

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                 212-490-3430
